Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 02/18/2022. Claims 1 and 3-22 are currently pending. Claim 2 is canceled per applicant’s request.

Priority
Current application, US Application No. 16/206,125, filed 11/30/2018 claims foreign priority to 3014816, filed 08/17/2018.

Response to Amendment
Applicant's amendment, filed on 02/18/2022, is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks on the objection to the specification, the amendment accompanied with persuasive remarks is accepted and the previous objections are withdrawn.
Regarding remarks on the objection to the claims, the amendment accompanied with persuasive remarks is accepted and the previous objections are withdrawn.
Regarding arguments on the rejections under 35 USC 101, applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues (pg. 10 line 5 – last line in the same pg.) that amended claims 1 and 22 are not directed to a judicial exception at least on the basis that claims 1 and 22 recite "in response to determining that the stringer has been encountered, [. . .} updating one or more controlled drilling parameter targets of the one or more drilling parameter targets" and "after updating the one or more controlled drilling parameter targets, further drilling the wellbore according to the updated one or more controlled drilling parameter targets." In particular, updating one or more drilling parameter targets in response to encountering a stringer, and then drilling a wellbore according to the updated one or more drilling parameter targets, is clearly not an abstract concept.
Examiner respectfully submits that the amended claims 1 and 22 are still directed to a judicial exception because the recited amended limitations fail to integrate the judicial exception into a practical application. Among recited amended limitations, additional element can be found only in the limitation “drilling the well bore according to the updated one or more controlled drilling parameter targets”, which is insignificant extra solution activity. Extra solution activities “drilling the well bore according to one or more drilling parameter targets associated with one or more corresponding drilling parameters” and “drilling the well bore according to the updated one or more controlled drilling parameter targets” fails to show much difference because drilling operation itself does not matter whether the drilling parameter targets are updated or not. Furthermore, the remaining limitations “in response to determining that the stringer has been encountered, [. . .} updating one or more controlled drilling parameter targets of the one or more drilling parameter targets" and "after updating the one or more controlled drilling parameter targets” are interpreted as belonging to Mental Process or Mathematical Concept according to the 2019 October Update: Subject Matter Eligibility guideline (2019 PEG). Therefore, the rejections are maintained.

Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Regarding arguments on the rejections under Double Patenting, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method of performing automated drilling of a wellbore, comprising: (1.A)
drilling the wellbore according to one or more drilling parameter targets associated with one or more corresponding drilling parameters; (1.B)
determining that a stringer has been encountered during the drilling of the wellbore, comprising determining that a controlling drilling parameter of the one or more drilling parameters is outside a threshold window; (1.C)
	in response to determining that the stringer has been encountered, and during the drilling of the wellbore, updating one or more controlled drilling parameter targets of the one or more drilling parameter targets, wherein updating the one or more controlled drilling parameter targets comprises updating at least one of a revolutions per minute (RPM) target and a weight-on-bit (WOB) target; (1.D)
	and after updating the one or more controlled drilling parameter targets, further drilling the wellbore according to the updated one or more controlled drilling parameter targets. (1.E)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.C) – (1.E) are treated by the Examiner as belonging to Mental Process grouping or Mathematical Concept grouping or the combination of both groupings as the limitations/steps involves human observation, judgement, or evaluation and the supporting specification recites mathematical calculation (See specification: controlled drilling parameter targets equal to an average of the one or more drilling parameter targets categorized according to the new formation type [0044], optimizer [0064, Fig. 1], WOB target … form of equation [0088, equation 1], RPM target, form of equation [0111, equation 12]).

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method of performing automated drilling of a wellbore”, “drilling the wellbore according to one or more drilling parameter targets” and “drilling the wellbore according to the updated one or more controlled drilling parameter targets”;
In Claim 21: “A system for performing automated drilling of a wellbore”, “a height control apparatus”, “a height sensor”, “a rotational drive unit comprising a rotational drive unit controller and a rotation rate sensor”, “a hookload sensor”, “a drilling controller communicatively coupled to the rotational drive unit controller, the rotation rate sensor, the height control apparatus, the height sensor, the depth sensor, and the hookload sensor”;
In Claim 22: “A non-transitory computer-readable medium having stored thereon program code executable by a processor”;
As per claim 1, the additional element in the preamble “A method of performing automated drilling of a wellbore” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The limitations/steps “drilling the wellbore according to one or more drilling parameter targets” and “drilling the wellbore according to the updated one or more controlled drilling parameter targets” represent basic standard operations of wellbore exploration, which are not particular, and they only add insignificant extra solution activities to the judicial exception.
As per claim 21, the limitations/elements comprising apparatus, control unit, controller and a plurality of sensors indicate integrating judicial exception into a practical application at step 2A prong 2 test and therefore the claim 21 patent eligible.
As per claim 22, the additional element in the preamble “A non-transitory computer-readable medium having stored thereon program code executable by a processor” ” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The non-transitory computer-readable medium and the processor are components of a general computer and they are not particular.
In conclusion, the above additional elements except claim 21, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Dash, Rao, Wassell and Holt etc. in the list of prior art of record cited below)
	Claims 1, 3-20 and 22, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dashevskiy (US 20040256152 A1), hereinafter ‘Dash’ in view of Rao (US 6480118 B1), hereinafter ‘Rao’ and Wassell (US 20150083493 A1), hereinafter ‘Wassell’.
As per claim 1, Dash discloses
	A method of performing automated drilling of a wellbore, comprising: (automated drilling control system [abs], drilling of wellbore [0002], method, optimizes drilling [0033])
	drilling the wellbore according to one or more drilling parameter targets associated with one or more corresponding drilling parameters; (operate on-line during drilling of wellbores, quantitative advice for drilling parameters ‘optimal, weight-on-bit, rotary speed’ [0012])

Dash continues to disclose
	5determining that a controlling drilling parameter of the one or more drilling parameters is outside a threshold window; (keep control parameters within optimal ranges that fall within user defined end points ‘operating norms’ [0034], implying keep on determining that a controlling drilling parameter of the one or more drilling parameters is outside a threshold window)
	and in response thereto, updating one or more controlled drilling parameter targets of the one or more drilling parameter targets, wherein updating the one or more controlled drilling parameter targets comprises updating at least a revolutions per minute (RPM) target and a weight-on-bit (WOB) 10target. (the controller uses … the selected parameters to determine a value for an advice parameter that is predicted to produce the optimized drilling parameter [0014], RPM, WOB [0012, 0035]).
However, Dash is silent regarding determining that a stringer has been encountered during the drilling of the wellbore and in response to determining that the stringer has been encountered, and during the drilling of the wellbore, updating one or more controller drilling parameter targets.

Rao discloses determining that a stringer has been encountered during the drilling of the wellbore (if an … stringer … is encountered, … bit may be quickly destroyed or incur accelerated wear and damage [col 2 line 33-43]) and in response to determining that the stringer has been encountered, and during the drilling of the wellbore, updating one or more controller drilling parameter targets (implementing changes in the bit, downhole assembly or related drilling parameters to timely and prudently respond to identified potential hazards such that the ROP for the well may be improved [col 4 line 38-45]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Dash in view of Rao to determine that a stringer has been encountered during the drilling of the wellbore and in response to determining that the stringer has been encountered, and during the drilling of the wellbore, update one or more controller drilling parameter targets  for automatic drilling optimal control (Dash -  early attempts at automated control were further hindered by the state of existent rig instrumentation
and control systems, and the available computing power [0004]).

Dash further discloses drilling the wellbore according to the updated one or more controlled drilling parameter targets. (generates quantitative advice for drilling parameters ‘optimal, weight-on-bit, rotary speed, etc.’, automated-closed-loop drilling [0012], real-time drilling data is dynamically updated [0015]), but Dash does not explicitly recite after updating the one or more controlled drilling parameter targets, further drilling the wellbore according to the updated one or more controlled drilling parameter targets.

Wassell discloses after updating the drilling parameter, further drilling the wellbore according to updated drilling parameters (drilling parameter changed? Y 112, continue drilling operation 106 [Fig. 3A]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Wassell to further drill the wellbore according to the updated one or more controlled drilling parameter targets after updating the one or more controlled drilling parameter targets for an automatic drilling optimal control.

As per claim 3, Dash, Rao and Wassell disclose claim 1 set forth above.
The set forth combined prior art already discloses determining that the controlling drilling parameter is outside the threshold window; and in response thereto, updating the one or more controlled drilling parameter targets in claim 1 above.

Since Dash discloses use of an automated-closed-loop drilling system, it would be obvious to a person having ordinary skill in the art to naturally recognize the system should further determine that the controlling drilling parameter is outside the threshold window; and in response thereto, further update the one or more controlled drilling parameter targets for automatic drilling optimal control.

As per claim 4, Dash, Rao and Wassell disclose claim 3 set forth above.
Dash discloses use of discrete system on a time step-by-step basis ([0043]).

Therefore, it would be obvious a person having ordinary skill in the art to further update the one or more controlled drilling parameter targets a predetermined period of time after the further determining that the controlling drilling parameter is outside the threshold window for automatic drilling optimal control.

As per claim 5, Dash, Rao and Wassell disclose claim 1 set forth above.
Dash further discloses reference parameters such as delta … pressure, torque ([0006]) and mechanical properties of the subterranean formation being drilled ([0015]).

As per claim 13, Dash, Rao and Wassell disclose claim 1 set forth above.
Although the set forth combined prior art is not explicit in adjusting the one or more controlled drilling parameter targets by a preset amount, it would have been obvious to a person having ordinary skill in the art to adjust the one or more controlled drilling parameter targets by a preset amount for automatic drilling optimal control since it has been held that the provision of adjustability, where needed, involves only routine
skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dash, Rao and Wassell in view of Wang (US 20120123756 A1), hereinafter “Wang”.
As per claim 6, Dash, Rao and Wassell disclose claim 1 set forth above.
Dash further discloses control parameter ROP ([0042]) and mechanical properties of the formation ([0041]), but is not explicit regarding MSE.

Wang discloses both ROP and MSE as controllable parameters (controllable parameter, ROP, MSE [0041]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Wang to use ROP and MSE as controlling drilling parameters for automatic drilling optimal control.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dash, Rao and Wassell in view of Madasu (US 20200173269 A1), hereinafter ‘Madasu’.
As per claim 7, Dash, Rao and Wassell disclose claim 1 set forth above.
The set forth combined prior art is silent regarding the threshold window is continuously determined.

Madasu discloses repeated update of values for the controllable drilling parameters, e.g. maximum value for the selected drilling parameter (repeatedly modifying the inputs to produce an updated, maximum value for the selected drilling parameter and values for the controllable parameters subject to the nonlinear constraints [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Madasu to continuously determine the threshold window for automatic drilling optimal control.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dash, Rao and Wassell in view of Tang (US 20200302353 A1), hereinafter ‘Tang’.
As per claim 8, Dash, Rao and Wassell disclose claim 1 set forth above.
The set forth combined prior art is silent regarding the threshold window being determined using a moving average of the controlling drilling parameter

Tang discloses use of trend indicator based on a moving average of the real time drilling data for the threshold analysis (method for detecting an abnormal trend, trend indicator comprises a moving average of real-time drilling data, trend indicator comprises a difference of moving slope average and triggering an alarm based … on a threshold and the trend analysis [0096]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Tang to determine the threshold window using a moving average of the controlling drilling parameter for automatic drilling optimal control.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dash, Rao and Wassell in view of Boone (CN 101868595 A), hereinafter ‘Boone’.
As per claim 9, Dash, Rao and Wassell disclose claim 5 set forth above.
The set forth combined prior art is silent regarding the MSE target is determined according to one or more of: WOB, RPM, torque, differential pressure, mud flow rate, bit diameter, mud motor speed to flow ratio, a maximum mud motor torque, and a maximum differential pressure.
Boone discloses the above limitation (MSE limit input, dependent on WOB, drill bit diameter, bit speed, drill string torque and ROP [0288], MSE calculator, MSE target, WOB, torque limit [0377]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Boone to determine the MSE target according to one or more of the parameters for automatic drilling optimal control.

	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dash, Rao and Wassell in view of Wang.
As per claims 10 and 11, Dash, Rao and Wassell disclose claim 1 set forth above.
Dash, Rao and Wassell discloses determining that a controlling drilling parameter of the one or more drilling parameters is outside a threshold window in claim 1.

Dash and Wang also disclose control parameters ROP and MSE in claim 6.

Dash also discloses updating one or more controlled drilling parameter targets of the one or more drilling parameter targets to produce the optimized controlled drilling parameter, RPM and WOB in claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the combined prior art in view of Wang to select target control parameters and threshold widow size and update selective controlled parameter and adjust its values for drill optimization because it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950) and 
	because it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dash, Rao and Wassell in view of Mega (JP H06242833 A).
As per claim 12, Dash, Rao and Wassell disclose claim 1 set forth above.
Dash already discloses updating one or more controlled drilling parameter targets in claim 1.

However, the set forth combined prior art is silent regarding adjusting over a period of time the one or more controlled drilling parameter targets until the one or more controlled drilling parameter targets are within a predetermined range of the updated one or more controlled drilling parameter targets.

Mega discloses optimizing the control and controlled parameters over a period of time until the controlled parameters in the predetermined range (the control parameters used … are optimized by the auto tuning until the maximum speed is reached by starting the servo control operation [009-0013], the time until the command reaches the maximum speed [0014-0029], the time until the operation data falls within a fixed number of pulses (± 10 pulses in this embodiment) is obtained, and this time is settling time Ts' [0030]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Mega to determine the updated one or more controlled drilling parameter targets and adjust over a period of time the one or more controlled drilling parameter targets until the one or more controlled drilling parameter targets are within a predetermined range of the updated one or more controlled drilling parameter targets for automatic drilling optimal control.

	Claims 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Dash, Rao and Wassell in view of Gong (US 20210195091 A1), hereinafter ‘Gong’.
 As per claim 14, Dash, Rao and Wassell disclose claim 1 set forth above.
Dash already discloses updating one or more controlled drilling parameter targets in claim 1.

However, the set forth combined prior art is silent regarding adjusting the one or more controlled drilling parameter targets using one or more historical controlled drilling parameter targets.
Gong discloses controlling a device using a historical target parameter (target historical focusing information, a historical in-focus parameter, controlling … based on the target variable [abs]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gong to adjust the one or more controlled drilling parameter targets using one or more historical controlled drilling parameter targets for automatic drilling optimal control.

As per claim 15, Dash, Cao and Gong disclose claim 14 set forth above.
Gong already discloses use of historical controlled drilling parameter target in claim 14.
Dash already disclose use of formation parameter in claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to determine a type of formation through which drilling is proceeding, and prior to adjusting the one or more controlled drilling parameter targets, filter the one or more historical controlled drilling parameter targets based on the type of formation through which drilling is proceeding and based on the respective formation type associated with each historical controlled drilling parameter target for automatic drilling optimal control 
	since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v: Detroit Stove Works, 150 U.S. a64 (1893) and 
	since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).
As per claim 16, Dash, Cao and Gong disclose claim 15 set forth above.
Dash discloses determining that the controlling drilling parameter is outside the threshold window and use of formation parameter in claim 1.

The combined prior art in view of Mega discloses adjusting over a period of time the one or more controlled drilling parameter targets until the one or more controlled drilling parameter targets are within a predetermined range of the updated one or more controlled drilling parameter targets in claim 12.

The combined prior art in view of Gong discloses use of use of historical controlled drilling parameter target in claim 14.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Mega and Gong to associate at least one historical controlled drilling parameter target with a normal formation after a predetermined period of time has elapsed since determining that the controlling drilling parameter is outside the  threshold window for automatic drilling optimal control since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claims 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Dash in view of Holt (US 20170328193 A1), hereinafter ‘Holt’ and Rao and Wassell.
As per claim 21, Dash discloses
	A system for performing automated drilling of a wellbore, the system comprising: (automated drilling control system [abs], drilling of wellbore [0002])
	a rotation rate sensor (plurality of sensors distributed throughout the drilling system [0013], sensor measurements [0014]) drill bit rotation per minute [0035], RPM [0088])
However, Dash is silent regarding a height control apparatus configured to adjust a height of a drill string used to drill the wellbore, a height sensor, and a rotational drive unit comprising a rotational drive unit controller; a depth sensor and a hookload sensor.

Holt discloses a height control apparatus configured to adjust a height of a drill string used to drill the wellbore, (a hydraulics system that controls the height of a traveling block [0010], and a hydraulics system communicatively coupled to the processor that controls the height [0019])
	a height sensor, (height sensor [0022, Fig. 2]) a rotational drive unit, (top drive … rotation of the drill bit [0034, Fig. 1]) a depth sensor (depth input [0043, Fig. 3]) and a hookload sensor (hookload sensor [0022]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Dash in view of holt to include the above apparatuses and sensors for automatic drilling optimal control.

Dash further discloses
	a drilling controller communicatively coupled to the rotational drive unit controller, the rotation rate sensor, the height control apparatus, the height 10sensor, the depth sensor, and the hookload sensor, (a controller (or "Advisor") for controlling the drilling system uses the sensor measurements, i.e. surface and downhole responses, … to generate a value or values for one or more drilling parameters [0014]) 
	the drilling controller configured to perform a method comprising: (the controller provides closed-loop control for the drilling system wherein the determined advice parameter is used to issue appropriate command signals to the drilling system [0016]).

The combined prior art in view Rao and Wassel disclose the remaining limitations as explained in claim 1 above.
	
As per claim 22, Dash discloses
	drilling the wellbore according to one or more drilling parameter targets associated with one or more corresponding drilling parameters; (operate on-line during drilling of wellbores, quantitative advice for drilling parameters ‘optimal, weight-on-bit, rotary speed’ [0012]).

However, Dash is silent regarding a non-transitory computer-readable medium having stored thereon program code executable by a processor and configured, when executed, to cause the processor to perform a method.
	5
Holt discloses a non-transitory computer-readable medium having stored thereon program code executable by a processor and configured, when executed, to cause the processor to perform a method of performing automated drilling of a wellbore (A non-transitory computer readable medium having stored thereon computer program code that is executable by a processor, and which when executed by the processor causes the processor to perform a method of controlling … of a drill bit [claim 20])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Dash in view of Holt to use computer hardware and software resources for automatic drilling optimal control.

The combined prior art in view Rao and Wassel disclose the remaining limitations as explained in claim 1 above.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,202,837 (reference), hereinafter “Ng” in view of Dash, Rao and Wassell. 
As per claim 17, difference from claim 1 of Ng is that the current claim depends on claim 1 of current application. 
The claim 1 of current application is rejected under 35 U.S.C. 103 as being unpatentable over Dash in view of Rao and Wassell.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Ng in view of Dash, Rao and Wassell to disclose current claim depends on claim 1 for automatic drilling optimal control.

As per claim 19, difference from Ng is current claim depends on claim 1 of current application.

The claim 1 of current application is rejected under 35 U.S.C. 103 as being unpatentable over Dash in view of Rao and Wassell.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Ng in view of Dash, Rao and Wassell to disclose current claim depends on claim 1 for automatic drilling optimal control.

As per claims 18 and 20, Ng, Dash, Rao and Wassell disclose claim 17 and 19 set forth above.
The set forth combined prior art in view of Mega discloses driving one or more controlled drilling parameters being within a predetermined range of their corresponding one or more controlled drilling parameter targets in claim 12.

Dash and Ng discloses the drilling of the wellbore according to the first drilling parameter target in parent claims.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Mega to drill the wellbore according to the first drilling parameter target occurs in response to determining that one or more controlled drilling parameters being within a predetermined range of their corresponding one or more controlled drilling parameter targets for automatic drilling optimal control since it has been held that rearranging limitations of an invention involves only routine skill in
the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Snyder (CA 2899975 A1) discloses a determination of encountering stringers during drilling a wellbore (Stringers In Formation?: Yes/No [0056 ], stringers [0060]).
	Lewis (CA 2857707 A1) also discloses regarding stringers.
	Veeningen (US 20050211468 A1) discloses a method of generating drillstring design information in response to input data including wellbore geometry and wellbore trajectory requirements ([0006]).
	Belaskie (US 20180328160 A1) discloses method for controlling an automatic drilling system includes measuring at least one drilling operating parameter applied to a drill string disposed in a wellbore when the drill string is suspended above the bottom of a wellbore ([abs]).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865